Citation Nr: 0637423	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for schizoaffective 
disorder.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD) and, if so, whether 
service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2003 
by the VA Regional Office (RO) in Atlanta, Georgia.  

In connection with this appeal, the veteran testified at a 
hearing before a Decision Review Officer (DRO) at the RO in 
April 2004 and a hearing before the undersigned Veterans Law 
Judge sitting at the RO in August 2006; transcripts of both 
hearings are associated with the claims file.

The Board observes that the April 2003 rating decision 
determined that new and material evidence had not been 
received in order to reopen the veteran's claim of 
entitlement to service connection for PTSD.  The Board is 
required to consider the issue of finality prior to any 
consideration on the merits, see 38 U.S.C.A. §§ 7104(b), 5108 
(West 2002); see also Barnett v. Brown, 8 Vet. App. 1 (1995), 
and as such, the issue has been characterized as shown on the 
first page of this decision.  

The merits of the veteran's claim of entitlement to service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Schizoaffective disorder, to include psychosis, was not 
manifested during the veteran's military service, or for many 
years thereafter, and the competent evidence of record fails 
to relate such disorder to the veteran's military service.  

3.  In an unappealed rating decision issued in September 
1998, the RO determined that new and material evidence had 
not been received in order to reopen a claim of entitlement 
to service connection for PTSD.

4.  Evidence added to the record since the final September 
1998 RO denial is neither cumulative nor redundant of the 
evidence of record at the time of the decision and raises a 
reasonable possibility of substantiating the veteran's 
service connection claim.


CONCLUSIONS OF LAW

1.  Schizoaffective disorder was not incurred in or 
aggravated by the veteran's active duty military service, nor 
may it be presumed to have incurred in or been aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for PTSD is completely 
favorable and, in that regard, no further action is required 
to comply with the VCAA and implementing regulations.  With 
regard to the merits of this issue, the Board finds that 
additional development is necessary and will further address 
such claim in the remand section of this decision.  Pertinent 
to the veteran's claim of entitlement to service connection 
for schizoaffective disorder, the Board finds that, for the 
following reasons, VA has satisfied it's duties to notify and 
assist the veteran.

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran was provided with a VCAA notification letter in 
December 2002, prior to the initial unfavorable AOJ decision 
issued in April 2003.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the December 2002 
letter advised the veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Additionally, such letter 
informed the veteran of the evidence necessary to 
substantiate his service connection claim.  Although the 
veteran may not have been specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The December 2002 letter 
advised him to notify VA of any additional information or 
evidence that he believed would support his claim, and if he 
had additional records he could send them to VA, thus 
effectively notifying him to send any additional relevant 
information.  Additionally, in a March 2006 letter, the 
veteran was advised of the evidence necessary to establish a 
disability rating as well as an effective date for the 
disability on appeal in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, the veteran's service 
medical records and VA treatment records were reviewed by 
both the RO and the Board in connection with adjudication of 
his claim.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claim.  

The Board notes that the veteran has not been provided with a 
VA examination in order to determine whether his 
schizoaffective disorder is related to his military service.  
However, the Board finds that such examination is not 
necessary to decide the veteran's claim.  Any current medical 
opinion linking such disorder to the veteran's military 
service would necessarily be based upon the unsubstantiated 
history provided by the veteran decades following his 
discharge from service.  
In this regard, the Board notes that the veteran's service 
medical records reflect that he was under psychiatric 
observation, but no disease was found.  As such, there is no 
competent basis upon which to conclude that the veteran's 
current schizoaffective disorder is related to service.  
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
service connection claim without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Laws Governing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including psychosis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that, under 38 C.F.R. § 3.384, as in effect 
August 28, 2006, defines the term 'psychosis' to include 
brief psychotic disorder, delusional disorder, psychotic 
disorder due to general medical condition, psychotic disorder 
not otherwise specified, schizoaffective disorder, 
schizophrenia, schizophreniform disorder, shared psychotic 
disorder, and substance-induced psychotic disorder.  See 71 
Fed. Reg. 42, 785 (July 28, 2006). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f).  With 
regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) (2006).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Service Connection Claim

At his April 2004 and August 2006 hearings and in documents 
of record, the veteran contends that he currently has 
schizoaffective disorder as a result of his military service.  
Therefore, he claims that service connection is warranted for 
such disability.

The veteran's service medical records show that in March 
1971, the veteran complained that his nerves bothered him and 
that he was always getting mad at people.  No diagnosis was 
provided.  At the time of the veteran's October 1971 
separation examination, it was noted that he was under 
psychiatric observation, but no disease was found.  Also, at 
the time of his November 1975 examination for enlistment in 
the Army Reserves, the veteran was noted to be normal upon 
psychiatric evaluation.  

Post-service records reflect a current diagnosis of 
schizoaffective disorder.  Specifically, VA treatment records 
reflect that, in August 2001, the veteran was diagnosed with 
schizoaffective disorder.  Also, records dated through 
October 2005 continue to reflect such a diagnosis.  

As indicated previously, schizoaffective disorder is 
considered a 'psychosis' for VA purposes.  As such, the Board 
has considered whether service connection is warranted on a 
presumptive basis.  However, the record fails to show that 
the veteran manifested psychosis to a degree of 10 percent 
within the one year following his service discharge in 
October 1971.  As such, presumptive service connection is not 
warranted for psychosis.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Moreover, while the veteran has a current diagnosis of 
schizoaffective disorder, the evidence of a nexus or link 
between service and such disorder is limited to his own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent evidence of a causal nexus 
between the veteran's schizoaffective disorder and service, 
he is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for schizoaffective disorder.  As such, 
that doctrine is not applicable in the instant appeal and his 
claims must be denied.  38 U.S.C.A. § 5107.


IV.  New and Material Claim

At his April 2004 and August 2006 hearings and in documents 
of record, the veteran contends that he experienced numerous 
stressful events during his tour of duty in Vietnam, to 
include being attacked in Saigon and shooting the attackers 
around December 1970, assisting severely wounded soldiers off 
a damaged helicopter around February 1971, and experiencing 
gunfire while walking the perimeter in the course of his 
duties.  He further alleges that he has a current diagnosis 
of PTSD as a result of his in-service stressors and, 
therefore, service connection is warranted for such 
disability.

In a September 1998 rating decision, the RO noted that a June 
1990 Board decision determined that, while a diagnosis of 
PTSD had been made, there was insufficient evidence to show 
that the veteran was exposed to profound stressors in service 
so as to warrant a conclusion that he had PTSD associated 
with military service.  The RO noted that, in connection with 
his most recent claim, the veteran submitted a statement 
recounting events in Vietnam, which he maintained were 
stressful to him.  However, the RO determined that there was 
no objective evidence to corroborate the veteran's account of 
events as such a statement, by itself, was not sufficient to 
establish exposure to significant stressors in service.  As 
such, the RO found that the evidence did not establish that a 
stressful experience occurred.  The Board notes that, at the 
time of such decision, there was no evidence that the veteran 
participated in combat with the enemy and, as such, 
independent verification of any claimed stressor was 
necessary.

At such time, the veteran was notified of the decision and 
his appellate rights.  There is no documentation contained in 
the claims file indicating that the veteran submitted a 
notice of disagreement or otherwise appealed such decision.  
Thus, the September 1998 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998) [(2006)].

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2006).  

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his applications to reopen his claims of 
entitlement to service connection for PTSD in June 2002, the 
definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. § 3.156(a) (2006), applies in this 
case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the September 1998 RO decision, evidence verifying one 
of the veteran's claimed in-service stressors has been 
received.  At his hearings and in documents of record, the 
veteran described experiencing gunfire while walking the 
perimeter during the course of his duties at Long Binh, 
Vietnam, from January 1971 until the day he departed in 
October 1971.  In support of such stressor, the veteran 
submitted a June 2003 statement from T.M., a fellow 
servicemember, who confirmed that the veteran's had reported 
being shot at while working the perimeter in Vietnam.  The 
Board notes that the veteran's service personnel records 
reflect that he served in Vietnam from September 30, 1970, to 
October 5, 1971.  While in Vietnam, he was assigned to 
USASTRATCOM, Telephone Operations Company from October 4, 
1970, to March 5, 1971, and to USASTRATCOM, Headquarters and 
Headquarters Company, from March 5, 1971, to October 5, 1971.  
In January 2005, the United States Army and Joint Services 
Records Research Center (JSRRC) indicated that available unit 
combat records showed that both units were located at Long 
Binh while the veteran was assigned to them.  JSRRC further 
stated that the Operational Report for the period October 1, 
1971, to December 31, 1971, submitted by the Signal Support 
Agency, Long Binh, reflected that, during such period, there 
were reports of small arms fire being received in Long Binh.  
It was further indicated that contingency plans were under 
constant review because the enemy had demonstrated a 
continued ability to hit major installations and the 
possibility of rocket attacks remained high.  Therefore, the 
Board finds that the veteran's claimed stressor of 
experiencing gunfire while stationed at Long Binh, Vietnam, 
in October 1971 has been independently verified.  See 
Pentecost; Suozzi, supra.

Based on the foregoing, the Board concludes that the evidence 
received since the RO's 1998 decision is new in that it was 
not previously of record.  It is material because it is not 
cumulative and redundant of the evidence of record at the 
time of the prior denial.  Specifically, the new evidence 
includes the verification of one of the veteran's claimed 
stressors.  The Board observes that the new evidence tends to 
prove a previously unestablished fact necessary to 
substantiate the underlying claim of service connection for 
PTSD.  Consequently, the newly received evidence raises a 
reasonable possibility of substantiating the veteran's claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for PTSD is reopened.  However, as noted 
previously, the Board finds that further development is 
necessary and will address the merits of such claim in the 
remand section of this decision.


ORDER

Service connection for schizoaffective disorder is denied.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for PTSD 
is granted.


REMAND

The merits of the veteran's claim of entitlement to service 
connection for PTSD must be remanded in order to conduct 
additional development in accordance with the VCAA.  

The veteran should be provided with a proper VCAA notice 
letter pertinent to the merits of his claim of entitlement to 
service connection for PTSD.  Such should inform him about 
the information and evidence not of record that is necessary 
to substantiate the claim; inform him about the information 
and evidence that VA will seek to provide; inform him about 
the information and evidence that the claimant is expected to 
provide; and request that he provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini, 
supra.  Also, he should be advised of the information or 
evidence needed to establish a disability rating and 
effective date for his claim of entitlement to service 
connection for PTSD, as outlined by the Court in 
Dingess/Hartman, supra.  

As indicated previously, the veteran's claim has been 
reopened based on the receipt of new and material evidence 
consisting of the verification of the veteran's claimed 
stressor of experiencing gunfire while stationed at Long Binh 
in Vietnam during October 1971.  As such, the Board finds 
that he should be afforded a VA examination to determine 
whether he has a current diagnosis of PTSD that is a result 
of his verified stressor.  In ordering this VA examination, 
the Board notes that the veteran has described additional 
stressors that have not been verified, namely, being attacked 
in Saigon and shooting the attackers around December 1970, 
and, assisting severely wounded soldiers off a damaged 
helicopter around February 1971.  The veteran has been given 
numerous opportunities to provide additional information 
about such stressors so that VA may attempt to verify them 
through JRSSC; however, he has not done so to date.  As such, 
the VA examiner may only consider his verified stressor of 
experiencing gunfire while stationed at Long Binh in Vietnam 
during October 1971 when determining whether the veteran has 
a diagnosis of PTSD as a result of a verified in-service 
stressor.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with a 
proper VCAA notice letter pertinent to the 
merits of his claim of entitlement to 
service connection for PTSD.  Such should 
inform him about the information and 
evidence not of record that is necessary 
to substantiate the claim; inform him 
about the information and evidence that VA 
will seek to provide; inform him about the 
information and evidence that the claimant 
is expected to provide; and request that 
he provide any evidence in the claimant's 
possession that pertains to the claim.  
Pelegrini, supra.  Also, he should be 
advised of the information or evidence 
needed to establish a disability rating 
and effective date for his claim of 
entitlement to service connection for 
PTSD, as outlined by the Court in 
Dingess/Hartman, supra.  

2.  The veteran should be afforded a VA 
psychiatric examination.  The stressor 
which has been determined to be 
corroborated by the evidence of record, 
namely experiencing gunfire while 
stationed at Long Binh in Vietnam during 
October 1971, should be identified for the 
examiner and the examiner should be 
instructed that only such event may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms.  The examiner should confirm or 
refute whether the veteran meets the 
diagnostic criteria for PTSD and identify 
the stressor to which any current 
diagnosis of PTSD is attributed.  The 
examiner should include review of the 
claims file in offering the above-
requested diagnostic and etiologic 
conclusions.  The rationale for all 
opinions should be provided.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the merits of the 
veteran's claim of entitlement to service 
connection for PTSD should be 
readjudicated.  The entirety of the 
evidence should be considered.  If the 
claim remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


